DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is responsive to the amendment filed on 05/24/2022. As directed by the amendment: claims 2, 4, 7, 21-22 and 24 are canceled and new claim 26 is added.  Thus, claims 1, 3, 5-6, 8-20, 23, and 25-26 are presently under consideration in this application.

Claim Objections
Claims 1 and 20 are objected to because of the following informalities:
Regarding claims 1 and 20, the limitation “planar form” is objected to because the limitation requires the wick (object in 3D) to have a planar form. It is unclear if said limitation is related to a surface of the wick since “planar” is defined as “flat” or “having two-dimensional characteristic” or “situated in a plane” (https://www.thefreedictionary.com/planar). Furthermore, the definition of the term “form” is “visible shape or configuration of something” (https://www.merriam-webster.com/dictionary/form). Therefore, the limitation is interpreted to be related to a surface of the wick having a planar form (flat shape). 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-6, 9-13, 15, 18-20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Thorens et al (20110155153) in view of Shimizu (JP 2014216287) and Yu et al (2018/0140014).
 	For claim 1, Thorens teaches An e-vapor device (fig.1) (abstract, lines 1-5), comprising: a pre-vapor sector (100 as shown in figure 1) configured to hold and dispense a pre-vapor formulation (par.76, lines 1-5); the pre-vapor sector (100 as shown in figure 1) includes a reservoir (113) and a dispensing interface (117) (par.86) configured to draw the pre-vapor formulation from the reservoir via capillary action (par.86, lines 1-10), and a heater structure (119) arranged in thermal contact with the pre-vapor sector (100 as shown in figure 1)  (par.76, lines 1-5), the heater structure (119) configured to vaporize the pre-vapor formulation to generate a vapor (par.76, lines 1-5),  wherein the heater structure (119 heating coil) is arranged so as to squeeze or to apply a spring force against the dispensing interface (117 wick) (par.173, lines 1-5), and wherein the dispensing interface is a wick (117) (par.34, lines 1-2).
	Thorens fails to teach the heater structure including a base wire and a heater wire coiled around the base wire, the base wire being insulated from the heater wire, wherein the dispensing interface is a wick having a planar form. 

	Shimizu teaches, similar e-vapor device, as shown in fig.3, the heater structure (1) including a base wire (12) and a heater wire (21) coiled around the base wire (12), the base wire being insulated (insulating layers 20) from the heater wire (21) (abstract).
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the heating device of Thorens, to include the heater structure including a base wire and a heater wire coiled around the base wire as suggested and taught by Shimuzu, for the purpose of providing insulation between the coil and the base wire whereby enabling good thermal efficiency (Shimizu, abstract).
	Yu teaches, similar e-vapor device, wherein the dispensing interface is a wick having a planar form (i.e., a wick having a surface that is planar in shape (flat) with no bumps; par.91, lines 1-2) (therefore, when main reference, Thorens, teaches that wick opens to a flat position meaning no bump, the heater will open in flat position and press the wick as shown on of the prior art’s figures 11 and 14). It is noted that the term “planar” is defined as “flat” or “having two-dimensional characteristic” or “situated in a plane” (https://www.thefreedictionary.com/planar). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the heating device of Thorens, to include a wick having a planar form as suggested and taught by Yu, for the purpose of providing a distinct heating section and achieving relatively higher wicking effect without sacrificing resistance of the braid (Yu, par.92, lines 7-8).

	For claim 3, Thorens in views of Shimizu and Yu teaches all the limitation as discussed above and  Thorens further teaches wherein the dispensing interface (117) includes an absorbent material (par.5, lines 1-3, par.33, lines 1-8 and par.34, lines 1-8).

For claim 5, Thorens in views of Shimizu and Yu teaches all the limitation as discussed above and Thorens further teaches wherein the heater structure (119, 207 – Fig. 4, 1107 – Fig. 13, 1407 – Fig. 16, 1707 – Figs. 17 - 19) is ring-shaped or C-shaped and the wick (117) extending through the heater structure (par.46 and 64) (Thorens teaches that heating structure or element can be formed with various shapes which ring or C-shaped are included) .

 For claim 6, Thorens in views of Shimizu and Yu teaches all the limitation as discussed above and  Thorens further teaches wherein the heater structure is in a shape of a toroidal inductor (par.170, lines 1-3) (fig.13, 16, and 17-19). 
For claims 9-10, Thorens in views of Shimizu and Yu teaches all the limitation as discussed above; except for claim 9, wherein the base wire has a first diameter, and the heater wire has a second diameter, the first diameter being greater than the second diameter, and for claim 10, wherein a ratio of the first diameter to the second diameter ranges from 2:1 to 4:1.
 	Shimizu further teaches, as shown in fig.3, for claim 9, wherein the base wire (12) has a first diameter (element 12 has diameter as shown in fig.3), and the heater wire (21) has a second diameter (element 21 has diameter as well as shown in fig.3), the first diameter being greater than the second diameter (fig.3 shows the diameter of element 12 is greater than the diameter of element 21), and for claim 10, wherein a ratio of the first diameter to the second diameter ranges from 2:1 to 4:1 (fig.3 shows the diameter of element 12 is at least twice the size of the diameter of element 21).
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the heating device of Thorens, to include wherein the base wire has a first diameter, and the heater wire has a second diameter as suggested and taught by Shimuzu, for the purpose of increasing the resistance value without reducing the mechanical strength of the heating element which enable good thermal efficiency (Shimizu, abstract).
 	For claims 11-13, 15 and 18-19, Thorens in views of Shimizu and Yu teaches all the limitation as discussed above; except for claim 11, wherein the base wire is an anodized wire, for claim 12, wherein the anodized wire is an object wire coated with an anodic layer, for claim 13, wherein the object wire is an aluminum wire, a titanium wire, a zinc wire, a magnesium wire, a niobium wire, a zirconium wire, a hafnium wire, or a tantalum wire, for claim 15, wherein the anodic layer has a thickness ranging from 500 to 10,000 nm, for claim 18, wherein the heater wire has a resistivity ranging from 0.5 to 1.5 µΩ.m , for claim 19, wherein the heater wire is formed of a nickel-chromium alloy.  
 	Shimizu further teaches, for claim 11, wherein the base wire (12 as shown in fig.2 and 3) is an anodized wire (lines 160-166 on machines translation), for claim 12, wherein the anodized wire is an object wire coated with an anodic layer (lines 160-166 and lines 193-199 on machines translation ), for claim 13, wherein the object wire is an aluminum wire, a titanium wire, a zinc wire, a magnesium wire, a niobium wire, a zirconium wire, a hafnium wire, or a tantalum wire (lines 191-201 on machine translation ), for claim 15, wherein the anodic layer has a thickness ranging from 500 to 10,000 nm (lines 166-169 and lines 193-199  on machine translations), for claim 18, wherein the heater wire has a resistivity ranging from 0.5 to 1.5 µΩ.m ((lines 132-135, lines147-151 on machines translation ), for claim 19, wherein the heater wire is formed of a nickel-chromium alloy (lines 199-201 on machine translation).
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the heating device of Thorens, to include wherein the base wire is an anodized, the materials of the base wire and heater resistivity as suggested and taught by Shimuzu, for the purpose of increasing the resistance value without reducing the mechanical strength of the heating element which enable good thermal efficiency (Shimizu, abstract).
 	For claim 20, Thorens teaches a method of generating a vapor for an e-vapor device (abstract) (fig.1), the method comprising: thermally contacting a pre-vapor sector within the e-vapor device with a heater structure (119) (par.86, lines 1-9) (abstract, lines 1-5), the pre-vapor sector includes a reservoir (113) and a dispensing interface (117) configured to draw the pre-vapor formulation from the reservoir via capillary action (par.86, lines 1-9) and wherein the heater structure (119) is arranged so as to squeeze or to apply a spring force against the dispensing interface (par.173, lines 1-8), wherein the dispensing interface is a wick (117) (par.34, lines 1-2).

 	Thorens fails to teach the heater structure including a base wire and a heater wire coiled around the base wire, the base wire being insulated from the heater wire, wherein the dispensing interface is a wick having a planar form. 
	Shimizu teaches a similar heater structure as shown in fig.3, the heater structure (1) including a base wire (12) and a heater wire (21) coiled around the base wire (12), the base wire being insulated (insulating layers 20) from the heater wire (21) (abstract).
  	Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the heating device of Thorens, to include the heater structure including a base wire and a heater wire coiled around the base wire as suggested and taught by Shimuzu, for the purpose of providing insulation between the coil and the base wire whereby enabling good thermal efficiency (Shimizu, abstract).
	Yu teaches, similar e-vapor device, wherein the dispensing interface is a wick having a planar form (flat form, par.91, lines 1-2) (i.e., a wick having a surface that is planar in shape (flat); par.91, lines 1-2). It is noted that the term “planar” is defined as “flat” or “having two-dimensional characteristic” or “situated in a plane” (https://www.thefreedictionary.com/planar). 

 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the heating device of Thorens, to include a wick having a planar form as suggested and taught by Yu, for the purpose of providing a distinct heating section and achieving relatively higher wicking effect without sacrificing resistance of the braid (Yu, par.92, lines 7-8).

  	For claim 23, Thorens in views of Shimizu and Yu teaches all the limitation as discussed above and Thorens further teaches wherein the heater structure (119) is arranged so as to squeeze or to apply the spring force against the dispensing interface (par.173) (the heater structure is slightly smaller diameter than the wick diameter such that the spring effect ensured good contact between the wick and the heater).
 	Thorens fails to teach wherein the base wire of the heater structure is arranged so as to squeeze or to apply the spring force against the dispensing interface.
 	Shimizu further teaches wherein the base wire (12 as shown in fig.3) of the heater structure (1 as shown in fig.3) (abstract) having a heater wire coiled around the base wire.
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the heating device of Thorens, to include the heater structure including a base wire and a heater wire coiled around the base wire as suggested and taught by Shimuzu, for the purpose of providing good contact between the wick and the heater wire and also by providing insulation between the coil and the base wire whereby enabling good thermal efficiency and  (Shimizu, abstract). 	

	  	
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Thorens et al (20110155153)in views of Shimizu (JP 2014216287) and Yu et al (2018/0140014) as applied to claims above, and further in view of Giordano et al (20140026947).
Thorens, as modified by Shimizu and Yu, teaches all the limitation as previously set forth except for wherein the heater structure has a yield strength from 50 to 600MPA.
Giordano teaches, similar wire material, wherein the heater structure (which includes the wire material) has a yield strength from 50 to 600MPA (par.38).
 	Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the heating device of Thorens, as modified by Shimizu and Tucker, to include a yield strength as suggested and taught by Giordano in order to facilitate a material that was resistant to thermal and mechanical stresses and highly transparent (Giordano, par.30).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Thorens et al (20110155153)in views of Shimizu (JP 2014216287) and Yu et al (2018/0140014) as applied to claims above, and further in view of Katsuma (5078844).
Thorens, as modified by Shimizu and Yu, teaches all the limitation as previously set forth except for wherein the anodic layer has a dielectric strength of at least 150 V/m.
Katsuma teaches, similar wire material, wherein the anodic layer has a dielectric strength of at least 150 V/m (col.6, lines 25-31).
 	Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the heating device of Thorens, as modified by Shimizu and Tucker, to include anodic layer has a dielectric strength as suggested and taught by Katsuma in order to prevent cracks and having higher heat resistance (Katsuma, col.3, lines 12-14).


Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Thorens et al (20110155153)in views of Shimizu (JP 2014216287) and Yu et al (2018/0140014) as applied to claims above, and further in view of Deevi et al (5224498).
Thorens, as modified by Shimizu and Yu, teaches all the limitation as previously set forth except for claim 16, wherein the base wire is a transition metal-based wire coated with vitreous enamel. 
Deevi teaches, similar electrical smoking, wherein the base wire is a transition metal-based wire coated with vitreous enamel (col.8, lines 25-30).
 	Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the heating device of Thorens, as modified by Shimizu and Tucker, to include coating with vitreous enamel as suggested and taught by Deevi in order to allow a sufficient quantity of heat to be transferred from each heating region to the flavor-generating medium to facilitate the production of an aerosol or vapor by the flavor-generating medium (Deevi, col. 8, lines 22-24).
 	For claim 17, Thorens in views of Shimizu and Das teaches all the limitation as discussed above; except for wherein the transition metal-based wire is a nickel wire, a nickel-chromium wire, or a stainless steel wire.
 	Shimizu further teaches wherein the transition metal-based wire is a nickel wire, a nickel-chromium wire, or a stainless steel wire (lines 191-201 on machine translation).
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the heating device of Thorens, as modified by Shimizu and Deevi, to include the transition metal-based wire is a nickel wire as suggested and taught by Shimuzu, for the purpose of increasing the resistance value without reducing the mechanical strength of the heating element which enable good thermal efficiency (Shimizu, abstract).

 	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Thorens et al (20110155153)in views of Shimizu (JP 2014216287) and Yu et al (2018/0140014) as applied to claims above, and further in view of Tucker et al (2013/0213419).
 	Thorens, as modified by Shimizu and Yu, teaches all the limitation as previously set forth except for a central air passage in the pre-vapor sector, wherein the reservoir at least partially surrounds the central passage.
	Tucker further teaches a central air passage (20 as shown in fig.1) in the pre-vapor sector, wherein the reservoir (22 as shown in fig.1) at least partially surrounds the central passage (20 as shown in fig.1) (par.17).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the heating device of Thorens, to include a central air passage as suggested and taught by Tucker, for the purpose of to heating the liquid material to a temperature sufficient to vaporize the liquid material and form an aerosol (Tucker, abstract).

Allowable Subject Matter
 	Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior arts, Thorens et al (20110155153)in views of Shimizu (JP 2014216287) and Yu et al (2018/0140014), do not disclose Wherein the dispensing interface comprises a first side and a second side opposite the first side and the base wire of the heater structure is arranged so as to squeeze or to apply the spring force against the first side of the dispensing interface.

Response to Amendments/Arguments
Applicant's arguments filed 05/24/2022 have been fully considered but they are not persuasive. 
 	
 	Applicant argues that with respect to claims 1 and 20, no apparent reason for a person having ordinary skill in the art to modify Thorens to include the wick of Yu. Consequently, the Office Action has not established that claim 1 or its dependent claims are obvious over Thorens in view of Yu. However, examiner respectfully disagrees with applicant because  Thorens discloses, as shown in figures 1 and 2, an electrically heated aerosol generating system, such as E-vapor, for receiving an aerosol-forming substrate include at least one electric heater (119) for heating the aerosol-forming substrate to form the aerosol and the heater includes a heating element of a first cross section electrically connected to a plurality of elongate support elements, the aerosol-forming substrate is a liquid aerosol-forming substrate and also includes a liquid storage portion for holding the liquid and a capillary wick in communication with the liquid storage portion, furthermore, Thorens teaches that the heating element may include a metallic etched foil insulated between two layers of an inert material however, Thorens fails to teach that the heater structure including a base wire and a heater wire coiled around the base wire, the base wire being insulated from the heater wire and a wick having a planar form.  So, Shimizu teaches, similar e-vapor device, as shown in fig.3, the heater structure (1) including a base wire (12) and a heater wire (21) coiled around the base wire (12), the base wire being insulated (insulating layers 20) from the heater wire (21), and furthermore, the examiner has applied, Yu, to show that the wick can be in form of planar, therefore, Yu is applied for the shape not for what type of material is used to make thats when main reference, Thorens, wick opens to a flat position, the heater will open in flat position and press the wick as shown on of the prior art’s figures 11 and 14. It is noted that the term “planar” is defined as “flat” or “having two-dimensional characteristic” or “situated in a plane”. Therefore, it would have been obvious to one ordinary skill in the art before the effective date of the claimed invention to modify the E-vapor in the Thorens‘s reference, to include the base wire being insulated from the heater wire, as suggested and taught by Shimizu, for the purpose of providing heating efficiently which correspond to that power consumption reduction of smokeless smoking jig is achieved and  the combination of references, by teaching all positively claimed structural features, are capable of performing the recited features and to yield predictable results, also to include a wick having a planar form as suggested and taught by Yu, for the purpose of providing a distinct heating section and achieving relatively higher wicking effect without sacrificing resistance of the braid.
 	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the combination of references Thorens with Shimizu and Yu as discussed in the rejection fully meets all the claimed limitations. 
 	Regarding dependent claims arguments, Applicant refers to the arguments presented with respect to claims 1 and 20 as presented earlier. In response, Applicant is directed to the reasons indicated above regarding why Applicant’s arguments are not persuasive and combinations of the cited references are proper.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761